Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, the “quantitative determination means for quantitatively determining respective contents of a non-hydroxyacyl-phytosphingosine ceramide component and a non-hydroxyacyl-sphingosine ceramide component included in a lipid sample prepared from a collected sample of a stratum corneum” and the “arithmetic means for calculating the content ratio of the quantitatively determined content of the non-hydroxyacyl-phytosphingosine ceramide component to the quantitatively determined content of the non-hydroxyacyl-sphingosine ceramide component, and evaluating the skin condition for skin disease of a test subject from the calculated content ratio” recited in claim 14 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph since sufficient structure, material, or acts to entirely perform the recited functions are not recited. The claim limitations in claim 14 are being examined in view of the description of these components in the specification and their equivalents thereof. 
Claims 1, 5-8, 14, 16-17 and 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 18-19 of clam 1, the phrase “the average value” lacks antecedent basis. On line 22 of claim 1, the phrase “the NP/NS ratio value range’s lower limit” lacks antecedent basis. On lines 23-24 of claim 1, the phrase “the NP/NS ratio value range’s upper limit” lacks antecedent basis. In order for claim 1 to recite consistent language throughout and to avoid phrases lacking antecedent basis, it is suggested to amend claim 1 to read as follows:
--Claim 1.	A method of evaluating the health of a test subject’s skin and the
presence or absence of a skin disease, comprising the steps of:

quantitatively determining respective contents of a non-hydroxyacyl-
phytosphingosine ceramide (NP) component and a non-hydroxyacyl-sphingosine ceramide
(NS) component that are present in a lipid sample prepared from a collected sample
of a stratum corneum of a test subject;
calculating the lipid sample’s ceramide content ratio (NP/NS ratio), wherein the
NP/NS ratio is the ratio of the quantitatively determined content of the non-hydroxyacyl-
phytosphingosine ceramide (NP) component to the quantitatively determined content of the
non-hydroxyacyl-sphingosine ceramide component (NS);
comparing the test subject’s lipid sample’s NP/NS ratio to a NP/NS ratio reference
value range for a healthy group of subjects that do not have the skin disease and to a NP/NS
ratio reference value range for a non-healthy group of subjects who have the skin disease;
and
evaluating the health of the test subject’s skin and the presence or absence of the skin
disease based on the test subject’s calculated NP/NS ratio as compared to the NP/NS ratio reference value ranges,
(a) wherein when an average value of the NP/NS ratio of the healthy
group is higher than an average value of the NP/NS ratio of the non-
healthy group, then:
(i) when the NP/NS ratio of the test subject is higher than a lower limit of
the NP/NS ratio reference value range that characterizes the healthy group or an upper limit of the NP/NS ratio reference value range that characterizes the non-healthy group, the test
subject is evaluated as "being healthy" or as “not having the skin disease,” and
(ii) when the NP/NS ratio of the test subject is lower than or equal to the NP/NS ratio reference value range’s lower limit that characterizes the healthy group or the NP/NS ratio reference value range’s upper limit that characterizes the non-healthy group, the test subject is evaluated as "having a possibility of “being non-healthy" or "having a high possibility of
having the skin disease"; and 
(b) wherein when an average value of the NP/NS ratio of the healthy
group is lower than an average value of the NP/NS ratio of the non-healthy group, then:
(i) when the NP/NS ratio of the test subject is lower than an upper limit of
the NP/NS ratio reference value range that characterizes the healthy group, or a lower limit of the NP/NS ratio reference value range that characterizes the non-healthy group, the test
subject is evaluated as “being healthy” or “not having the skin disease,” and
(ii) when the NP/NS ratio of the test subject is higher than or equal to the NP/NS ratio reference value range’s upper limit that characterizes the healthy group or the NP/NS
Ratio reference value range’s lower limit that characterizes the non-healthy group, the test subject is evaluated as "having a possibility of being non-healthy,” “having a high possibility
of being non-healthy, or as “having the skin disease." –
On lines 11-12 of claim 14, the phrase “evaluating the health of the test subject’s skin and the presence or absence of the skin disease of the test subject…” is indefinite since this is a method step, and claim 14 is directed to an apparatus. On lines 14-15 of claim 14, the phrase “the average value” lacks antecedent basis. On line 18 of claim 14, the phrase “the NP/NS ratio value range’s lower limit” lacks antecedent basis. On lines 19-20 of claim 14, the phrase “the NP/NS ratio value range’s upper limit” lacks antecedent basis. In order for claim 14 to recite consistent language throughout and to avoid phrases lacking antecedent basis, it is suggested to amend claim 14 to read as follows:
--Claim 14. 	An apparatus for evaluating the health of a test subject’s skin and
the presence or absence of a skin disease, comprising:
a quantitative determination means for quantitatively determining respective contents
of a non-hydroxyacyl-phytosphingosine ceramide (NP) component and a non-hydroxyacyl-
sphingosine ceramide (NS) component that are present in a lipid sample prepared from a
collected sample of a stratum corneum of a test subject; and
an arithmetic means for calculating the lipid sample’s ceramide content ratio (NP/NS
ratio), wherein the NP/NS ratio is the ratio of the quantitatively determined content of the
non-hydroxyacyl-phytosphingosine ceramide (NP) component to the quantitatively
determined content of the non-hydroxyacyl-sphingosine ceramide (NS) component, 
wherein the arithmetic means evaluates the health of the test subject’s skin and the presence or absence of the skin disease in the test subject from the calculated NP/NS ratio, as compared to a reference value NP/NS ratio range for a healthy group of subjects that do not have the skin disease and for a non-healthy group of subjects who have the skin disease, 
(a) wherein when an average value of the NP/NS ratio of the healthy group is higher than an average value of the NP/NS ratio of the non-healthy group, then:
(i) when the NP/NS ratio of the test subject is higher than a lower limit of the reference value NP/NS ratio range that characterizes the healthy group or an upper limit of the reference value NP/NS ratio range that characterizes the non-healthy group, the test subject is evaluated as "being healthy" or as “not having the skin disease”, and
(ii) when the NP/NS ratio of the test subject is lower than or equal to the reference value NP/NS ratio range’s lower limit that characterizes the healthy group or the reference value NP/NS ratio range’s upper limit that characterizes the non-healthy group, the test subject is evaluated as "having a possibility of being non-healthy" or "having a high possibility of being
non-healthy" or as “having the skin disease”; and
(b) wherein when an average value of the NP/NS ratio of the healthy group is lower than an average value of the NP/NS ratio of the non- healthy group, then:
(i) when the NP/NS ratio of the test subject is lower than an upper limit of the reference value NP/NS ratio range characterizing the healthy group or a lower limit of the reference value NP/NS ratio range that characterizes the non-healthy group, the test subject is evaluated as "being healthy" or as” not having the skin disease”, and
(ii) when the NP/NS ratio of the test subject is higher than or equal to the reference value NP/NS ratio range’s upper limit that characterizes the healthy group or the reference value NP/NS ratio range’s lower limit that characterizes the non-healthy group, the
test subject is evaluated as "having a possibility of being non-healthy,” "having a high possibility of being non-healthy”, or as “having the skin disease.—
	It is suggested to amend claim 16 to read as follows in order to provide further clarification:
--Clam 16.	The apparatus according to Claim 14,
wherein the apparatus comprises a database which stores an association function, wherein the association function associates information of the NP/NS ratio with the health of skin and with the presence or absence of a skin disease; and

wherein the health of the skin and the presence or absence of a skin disease in the test subject is evaluated from the NP/NS ratio calculated by the arithmetic means and the
association function of the database.—
	On line 3 of claim 25, the phrase “the test subject’s arm” lacks antecedent basis and should be changed to –an arm of the test subject--.
	On line 2 of claims 26 and 27, the phrase “a non-rash part or a healthy part” should be changed to -- a non-rash part or a healthy part of the test subject—in order to provide further clarification. 
	On line 2 of claims 28 and 29, the phrase “from a non-rash part” should be changed to –from a non-rash part of the test subject-- in order to provide further clarification. 
	On line 2 of claim 29, the phrase “a stratum corneum-derived lipid sample” should be changed to –the stratum corneum-derived lipid sample—so as to positively refer to the stratum corneum-derived lipid sample recited in claim 1.
	On line 3 of claim 30, the phrase “the arm” lacks antecedent basis and should be changed to –an arm of the test subject--.
On line 2 of claims 31 and 32, the phrase “a non-rash part or a healthy part” should be changed to -- a non-rash part or a healthy part of the test subject—in order to provide further clarification. 
	On line 2 of claims 33 and 34, the phrase “from a non-rash part” should be changed to –from a non-rash part of the test subject-- in order to provide further clarification. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 14, 16-17 and 25-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) the natural correlation between quantitative amounts of a non-hydroxyacyl-phytosphingosine ceramide component (hereinafter called a NP component) and a non-hydroxyacyl-sphingosine ceramide component (hereinafter called a NS component) measured in a lipid sample prepared from a collected sample of a stratum corneum of a test subject and a skin condition or a skin disease in the test subject. This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or field of us (i.e. disease diagnosis). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps in the method concerning sample gathering, measurement of the NP and NS ceramide components using known techniques such as liquid chromatography and mass spectrometry, determining a ratio of the NP and NS ceramide components, and comparing the measured ratio to the same ratio in a “healthy group” all constitute “well understood, routine and conventional activity” under 35 USC 101.
In the instant case, the claims recite two different types of judicial exceptions. First, the claims recite the natural correlation between a NP and a NS ceramide component in a lipid sample prepared from a sample of a stratum corneum of a subject and a presence or absence of a skin condition or a skin disease in the subject. The detection of a NP and a NS ceramide component, and the determination of a relationship between these components in a lipid sample from stratum corneum of a subject and a presence or absence of a skin condition/disease in the subject are not considered to be significantly more than the natural phenomenon itself.  The relationship between the measured ceramide components and a presence of a skin condition/disease in a subject exists in principle and in nature apart from any human action.  The relationship between the ceramide components and a presence of a skin condition/disease in a subject is a natural consequence of the skin condition/disease in the body of the subject. Second, the claims recite a judicial exception comprising an abstract idea, wherein the abstract idea comprises the calculation of the content ratio of the NP ceramide component to the NS ceramide component. This step falls under the “mathematical concepts” as well as “mental process” umbrella of an abstract idea. This judicial exception is not integrated into a practical application because making a diagnosis and a prognosis based on a calculation of a ratio between the measured ceramide components merely constitutes converting the abstract idea into information that is understandable to a human patient. 
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019), it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process and a machine or manufacture). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between quantitative amounts of a non-hydroxyacyl-phytosphingosine ceramide component (hereinafter called a NP component) and a non-hydroxyacyl-sphingosine ceramide component (hereinafter called a NS component) measured in a lipid sample prepared from a collected sample of a stratum corneum of a test subject and a skin condition or a skin disease in the test subject, which constitutes a judicial exception. The claims also recite the abstract idea comprising calculating a ratio of the measured NP and NS ceramide components, and evaluating a skin condition/disease in the subject based upon the calculated ratio, which is also a judicial exception. The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exceptions into a practical application.  With regards to independent claims 1 and 14, the step of evaluating a skin condition/disease in a test subject from the calculated ceramide content ratio is a part of the natural correlation itself and only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. the field of disease diagnosis). The apparatus recited in claims 14, 16-17 and 30-34 does not integrate the judicial exception into a practical application since the apparatus components are only generic measurement and calculation/arithmetic means which do not implement the judicial exception in any particular way. The apparatus does not constitute a particular machine or manufacture for unconventionally performing the method. The step of calculating a ratio of the measured ceramide components is nothing more than an abstract idea comprising a mathematical calculation that may be performed in the human mind or by a generic calculator in order to convert the measured data into information that is understandable to a human patient. With regards to claims 5-8 and 16-17, the recitation of the specific types of skin conditions/diseases which are determined in the method and apparatus, and the recitation of the comparison of the calculated content ratio to content ratios measured in healthy and unhealthy groups do not integrate the judicial exceptions into a practical application since these steps only specify the specific conditions or diseases which are correlated to the measured amounts of the ceramide components, and the comparison of the calculated content ratio to standard or reference ratios measured in healthy and unhealthy subjects is a required step in the judicial exception in order to make the correlation between the measured ceramide components and the skin condition/disease in the test subject. 
The claims also do not meet step 2B of the guidance since the additional elements in the claims concerning sample gathering, measurement of the ceramide components using known techniques such as liquid chromatography and mass spectrometry, calculating a ratio of the ceramide components, and comparing the calculated ratio to a ratio calculated in healthy and unhealthy groups are all well-understood, conventional and routine sample analysis steps that must be taken by those of skill in the art in order to establish the conditions under which the natural correlation exists.  The comparison to predetermined calculated reference ratios in the testing directly integrates the law of nature.  The step of comparison to a predetermined reference value is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  Therefore, claims 1, 5-8, 12, 14, 16-17 and 20 simply recite a natural correlation or phenomenon as well as an abstract idea in combination with well understood and routine sample analysis steps.  The additional steps recited in claims 1, 5-8, 14, 16-17 and 25-34 are merely well understood and routine additional limitations that are necessary for all practical applications of the natural correlation, such that everyone practicing the natural correlation would be required to perform those steps.  
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
The objection to the abstract made in the last Office action mailed on June 2, 2021 has been withdrawn in view of the amendments made to the abstract. Most of the previous rejections of the claims made under 35 USC 112(b) in the last Office action have been withdrawn in view of the amendments made to the claims. However, some of the amended claims recite phrases that lack antecedent basis or that are inconsistent with the terminology that has been recited earlier in the claim, and therefore, the Examiner has suggested amendments to the amended claims in order to correct these problems, as noted above. The previous rejection of the claims under 35 USC 103 as being obvious over Non-Patent Literature 3 described on pages 2-3 of the instant specification has been withdrawn in view of the amendments made to the claims and Applicants’ persuasive arguments. 
Applicants argue the rejection of the claims under 35 USC 101 by stating that the instant invention is significantly more than a natural phenomenon, and it was not well-understood, routine or conventional in the field of skin health and skin disease to evaluate a subject’s skin health and the presence or absence of a skin disease using a lipid extract of a subject’s stratum corneum to assay and determine amounts of a non-hydroxyacyl-phytosphingosine ceramide (NP) and a non-hydroxyacyl-sphingosine ceramide (NS) in the extract. Applicants also argue that the ordered combination of steps in the claimed methods were not well-understood, routine and conventional in the field of skin health or evaluating the presence or absence of a skin disease. These arguments are not persuasive since while the evaluation of a subject’s skin health and the presence or absence of a skin disease in a subject using a lipid extract of a subject’s stratum corneum to assay and determine amounts of a non-hydroxyacyl-phytosphingosine ceramide (NP) and a non-hydroxyacyl-sphingosine ceramide (NS) in the extract may be novel and unobvious, the relationship between the amounts of a non-hydroxyacyl-phytosphingosine ceramide (NP) and a non-hydroxyacyl-sphingosine ceramide (NS) in a lipid extract obtained from a subject’s stratum corneum and a skin condition or skin disease in the subject is a natural correlation between substances found naturally within the skin of a subject (i.e. the NP and NS ceramides) and a skin condition or disease in the subject. This type of natural correlation is a judicial exception which is not patent-eligible subject matter under 35 USC 101. The ordered combination of steps in the claimed methods comprise only sample gathering and measurement of naturally occurring substances found within a lipid extract of a stratum corneum of a subject (i.e. the NP and NS ceramides), comparison of the measured substances to reference levels of the substances measured in both healthy and non-healthy subjects, and making a correlation of the natural substances to a skin condition or skin disease in the subject based upon the comparisons. This ordered combination of steps may be novel and unobvious; however, these steps constitute only a natural correlation which is not patentable under 35 USC 101. The claims do not recite anything additional to the natural correlation such as applying the judicial exception to effect a particular and specific treatment or prophylaxis of a disease or medical condition, or applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception. 
For the above reasons, Applicants’ arguments are not found persuasive. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 27, 2022